 



Exhibit 10.1
CANADIAN FORM
RESTRICTED STOCK UNIT AWARD AGREEMENT
DOLLAR FINANCIAL CORP. 2005 STOCK INCENTIVE PLAN
          THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made
as of ____________ (the “Effective Date”) between Dollar Financial Corp. (the
“Company”) and ____________ (the “Grantee”).
          WHEREAS, the Company maintains the Dollar Financial Corp. 2005 Stock
Incentive Plan (the “Plan”) for the benefit of its key employees, directors and
consultants who provide services to the Company; and
          WHEREAS, the Plan permits the award of restricted stock units
(“Restricted Stock Units”) with respect to shares of the Company’s Common Stock
(the “Common Stock”); and
          WHEREAS, to compensate the Grantee for his service to the Company and
to further align the Grantee’s personal financial interests with those of the
Company’s stockholders, the Company wishes to award the Grantee a number of
restricted stock units, on the terms and conditions contained in the Plan and
this Agreement.
          NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Restricted Stock Units. The Company hereby awards to the
Grantee, as of the Effective Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests shall entitle the Grantee to receive one share
of Common Stock on the applicable issuance date in accordance with the Issuance
Schedule. The number of shares of Common Stock subject to the awarded Restricted
Stock Units, the applicable vesting schedule for those shares, the date on which
those vested shares shall become issuable to the Grantee and the remaining terms
and conditions governing the award (the “Award”) shall be as set forth in this
Agreement.
AWARD SUMMARY

     
Number of Shares
Subject to Award:
  ________ shares of Common Stock (the “Shares”).
 
   
Vesting Schedule:
  The Shares shall vest upon the earliest to occur of (i) the first anniversary
of the Effective Date, (ii) the date of the first stockholders meeting occurring
after the Effective Date, (iii) a Change in Control, and (iv) the Grantee’s
death (each a “Vesting Date”), provided the Grantee remains in Continuous Status
as a Director through the applicable Vesting Date.

1



--------------------------------------------------------------------------------



 



     
Issuance Schedule:
  The Shares will be issued upon the first to occur of (i) the Grantee’s ceasing
to be a Director (for greater certainty, whether by resignation from the Board,
not standing for re-election to the Board, or not being elected or re-elected to
the Board) in connection with a Change in Control, and (ii) the earlier of
(A) the 91st day after the effective date of the Grantee’s cessation of
Continuous Status as a Director and (B) the fifteenth day of the third calendar
month following the calendar year in which the Grantee’s Continuous Status as a
Director ceased.
 
   
 
  The settlement of all Restricted Stock Units which vest under the Award shall
be made solely in Shares except where the Administrator would be entitled to
settle the Award in non-Share consideration pursuant to Section 16(c) of the
Plan; provided, however that the settlement date in such case shall not be
earlier than the date on which the Shares would otherwise have been issued
pursuant to the Issuance Schedule. In no event, however, shall any fractional
shares be issued. Accordingly, the total number of Shares to be issued pursuant
to the Award shall, to the extent necessary, be rounded down to the next whole
share in order to avoid the issuance of a fractional share.
 
   
 
  Notwithstanding anything herein or the Plan to the contrary, to the extent
compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Code, any issuance of Shares that are otherwise due
within six months following the Grantee’s “separation from service” within the
meaning of Treas. Reg. 1.409A-1(h) will be deferred (without interest) and
issued to the Grantee immediately following that six month period.

          2. Limited Transferability. Prior to actual receipt of the Shares
which vest and become issuable hereunder, the Grantee may not transfer any
interest in the Award or the underlying Shares. Any Shares which vest hereunder
but which otherwise remain unissued at the time of the Grantee’s death may be
transferred pursuant to the provisions of the Grantee’s will or the laws of
inheritance.
          3. Cessation of Service. Should the Grantee cease Service for any
reason prior to vesting in one or more Shares subject to this Award, then the
Award will be immediately cancelled with respect to those unvested Shares, and
the number of Restricted Stock Units will be reduced accordingly. The Grantee
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units.
          4. Stockholder Rights. The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Grantee becomes the record holder of those
Shares following their actual issuance upon the Company’s collection of the
applicable Withholding Taxes.

2



--------------------------------------------------------------------------------



 



          5. Adjustment in Shares. Subject to any required action by the
shareholders of the Company, if the outstanding shares of Common Stock are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Company or a successor entity, or for other
property (including without limitation, cash), through reorganization,
recapitalization, reclassification, stock combination, stock dividend, stock
split, reverse stock split, spin off, extraordinary corporate distribution or
other similar transaction, an appropriate and proportionate adjustment shall be
made to the total number and/or class of securities issuable pursuant to this
Award by the Administrator, whose determination will be final, binding and
conclusive. The issuance of such securities so issuable shall continue to be
governed by the Issuance Schedule set out in the Award Summary and nothing in
this Section 5 shall be interpreted to accelerate the date or otherwise deviate
from the Issuance Schedule.
          6. Collection of Withholding Taxes. Until such time as the Company
provides the Grantee with written or electronic notice to the contrary, the
Company shall collect the federal, state and local income and employment taxes
(the “Withholding Taxes”), if any, required to be withheld with respect to the
issuance of the vested Shares hereunder through an automatic share withholding
procedure pursuant to which the Company will withhold, at the time of such
issuance, a portion of the Shares with a Fair Market Value (measured as of the
issuance date) equal to the amount of those taxes (the “Share Withholding
Method”); provided, however, that the amount of any Shares so withheld shall not
exceed the minimum statutory amount required to be withheld by the Company.
Notwithstanding the foregoing, the Administrator may, at its sole discretion,
require that such Withholding Taxes be paid through one of the following methods
selected by the Administrator in lieu of the Share Withholding Method:

  •   the Grantee’s delivery of his or her separate check payable to the Company
in the amount of such taxes, or     •   the use of the proceeds from a next-day
sale of the Shares issued to the Grantee, provided and only if (i) such a sale
is permissible under the Company’s trading policies governing the sale of Common
Stock, (ii) the Grantee makes an irrevocable commitment, on or before the issue
date for those Shares, to effect such sale of the Shares and (iii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.

          7. Compliance with Laws and Regulations. The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the Company
and Grantee with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange (or the Nasdaq National Market,
if applicable) on which the Common Stock may be listed for trading at the time
of such issuance.
          8. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at its principal corporate offices. Any notice required to be given
or delivered to the Grantee shall be in writing and addressed to Grantee at the
address indicated below

3



--------------------------------------------------------------------------------



 



Grantee’s signature line on this Agreement. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified.
          9. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and the Grantee,
the Grantee’s assigns, the legal representatives, heirs and legatees of the
Grantee’s estate and any beneficiaries of the Award designated by the Grantee.
          10. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan. Except to the extent of any inconsistency
between this Agreement and the Plan, the Agreement and Award are in all respects
limited by and subject to the terms of the Plan. Where there is an inconsistency
between this Agreement and the Plan, the terms of this Agreement shall govern
and the Award and any decision of the Administrator in respect thereof shall be
subject to this Agreement and interpreted in a manner consistent with the
intention of the parties that this Agreement and Award shall qualify as a
prescribed plan within the meaning of Regulation 6801(d) of the Income Tax Act
(Canada). All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in the Award.
          11. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules.
          12. Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon the Grantee any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary employing or retaining the Grantee) or of the
Grantee, which rights are hereby expressly reserved by each, to terminate the
Grantee’s service at any time for any reason, with or without cause.
          13. Definitions. All capitalized terms in this Agreement that are not
defined herein shall have the meaning assigned to them in the Plan.

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first indicated above.

            DOLLAR FINANCIAL CORP.
      By:           Title: CEO & Chairman of the Board                GRANTEE
      Signature:         Address:               

5



--------------------------------------------------------------------------------



 



CANADIAN FORM
RESTRICTED STOCK UNIT AWARD AGREEMENT
DOLLAR FINANCIAL CORP. 2007 STOCK INCENTIVE PLAN
           THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made
as of ____________ (the “Effective Date”) between Dollar Financial Corp. (the
“Company”) and ____________ (the “Grantee”).
          WHEREAS, the Company maintains the Dollar Financial Corp. 2007 Stock
Incentive Plan (the “Plan”) for the benefit of its key employees, directors and
consultants who provide services to the Company; and
          WHEREAS, the Plan permits the award of restricted stock units
(“Restricted Stock Units”) with respect to shares of the Company’s Common Stock
(the “Common Stock”); and
          WHEREAS, to compensate the Grantee for his service to the Company and
to further align the Grantee’s personal financial interests with those of the
Company’s stockholders, the Company wishes to award the Grantee a number of
restricted stock units, on the terms and conditions contained in the Plan and
this Agreement.
          NOW, THEREFORE, it is hereby agreed as follows:
          14. Grant of Restricted Stock Units. The Company hereby awards to the
Grantee, as of the Effective Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests shall entitle the Grantee to receive one share
of Common Stock on the applicable issuance date in accordance with the Issuance
Schedule. The number of shares of Common Stock subject to the awarded Restricted
Stock Units, the applicable vesting schedule for those shares, the date on which
those vested shares shall become issuable to the Grantee and the remaining terms
and conditions governing the award (the “Award”) shall be as set forth in this
Agreement.
AWARD SUMMARY

     
Number of Shares
Subject to Award:
  ________ shares of Common Stock (the “Shares”).
 
   
Vesting Schedule:
  The Shares shall vest upon the earliest to occur of (i) the first anniversary
of the Effective Date, (ii) the date of the first stockholders meeting occurring
after the Effective Date, (iii) a Change in Control, and (iv) the Grantee’s
death (each a “Vesting Date”), provided the Grantee remains in Continuous Status
as a Director through the applicable Vesting Date.
 
   
Issuance Schedule:
  The Shares will be issued upon the first to occur of (i) the Grantee’s ceasing
to be a Director (for greater certainty, whether by resignation from the Board,
not standing for re-election to the Board, or not being elected or re-

6



--------------------------------------------------------------------------------



 



     
 
  elected to the Board) in connection with a Change in Control, and (ii) the
earlier of (A) the 91st day after the effective date of the Grantee’s cessation
of Continuous Status as a Director and (B) the fifteenth day of the third
calendar month following the calendar year in which the Grantee’s Continuous
Status as a Director ceased.
 
   
 
  The settlement of all Restricted Stock Units which vest under the Award shall
be made solely in Shares except where the Administrator would be entitled to
settle the Award in non-Share consideration pursuant to Section 16(c) of the
Plan; provided, however that the settlement date in such case shall not be
earlier than the date on which the Shares would otherwise have been issued
pursuant to the Issuance Schedule. In no event, however, shall any fractional
shares be issued. Accordingly, the total number of Shares to be issued pursuant
to the Award shall, to the extent necessary, be rounded down to the next whole
share in order to avoid the issuance of a fractional share.
 
   
 
  Notwithstanding anything herein or the Plan to the contrary, to the extent
compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Code, any issuance of Shares that are otherwise due
within six months following the Grantee’s “separation from service” within the
meaning of Treas. Reg. 1.409A-1(h) will be deferred (without interest) and
issued to the Grantee immediately following that six month period.

          15. Limited Transferability. Prior to actual receipt of the Shares
which vest and become issuable hereunder, the Grantee may not transfer any
interest in the Award or the underlying Shares. Any Shares which vest hereunder
but which otherwise remain unissued at the time of the Grantee’s death may be
transferred pursuant to the provisions of the Grantee’s will or the laws of
inheritance.
          16. Cessation of Service. Should the Grantee cease Service for any
reason prior to vesting in one or more Shares subject to this Award, then the
Award will be immediately cancelled with respect to those unvested Shares, and
the number of Restricted Stock Units will be reduced accordingly. The Grantee
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units.
          17. Stockholder Rights. The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Grantee becomes the record holder of those
Shares following their actual issuance upon the Company’s collection of the
applicable Withholding Taxes.
          18. Adjustment in Shares. Subject to any required action by the
shareholders of the Company, if the outstanding shares of Common Stock are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Company or a successor entity, or for other
property (including without

7



--------------------------------------------------------------------------------



 



limitation, cash), through reorganization, recapitalization, reclassification,
stock combination, stock dividend, stock split, reverse stock split, spin off,
extraordinary corporate distribution or other similar transaction, an
appropriate and proportionate adjustment shall be made to the total number
and/or class of securities issuable pursuant to this Award by the Administrator,
whose determination will be final, binding and conclusive. The issuance of such
securities so issuable shall continue to be governed by the Issuance Schedule
set out in the Award Summary and nothing in this Section 5 shall be interpreted
to accelerate the date or otherwise deviate from the Issuance Schedule.
          19. Collection of Withholding Taxes. Until such time as the Company
provides the Grantee with written or electronic notice to the contrary, the
Company shall collect the federal, state and local income and employment taxes
(the “Withholding Taxes”), if any, required to be withheld with respect to the
issuance of the vested Shares hereunder through an automatic share withholding
procedure pursuant to which the Company will withhold, at the time of such
issuance, a portion of the Shares with a Fair Market Value (measured as of the
issuance date) equal to the amount of those taxes (the “Share Withholding
Method”); provided, however, that the amount of any Shares so withheld shall not
exceed the minimum statutory amount required to be withheld by the Company.
Notwithstanding the foregoing, the Administrator may, at its sole discretion,
require that such Withholding Taxes be paid through one of the following methods
selected by the Administrator in lieu of the Share Withholding Method:

  •   the Grantee’s delivery of his or her separate check payable to the Company
in the amount of such taxes, or     •   the use of the proceeds from a next-day
sale of the Shares issued to the Grantee, provided and only if (i) such a sale
is permissible under the Company’s trading policies governing the sale of Common
Stock, (ii) the Grantee makes an irrevocable commitment, on or before the issue
date for those Shares, to effect such sale of the Shares and (iii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.

          20. Compliance with Laws and Regulations. The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the Company
and Grantee with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange (or the Nasdaq National Market,
if applicable) on which the Common Stock may be listed for trading at the time
of such issuance.
          21. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at its principal corporate offices. Any notice required to be given
or delivered to the Grantee shall be in writing and addressed to Grantee at the
address indicated below Grantee’s signature line on this Agreement. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

8



--------------------------------------------------------------------------------



 



          22. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and the Grantee,
the Grantee’s assigns, the legal representatives, heirs and legatees of the
Grantee’s estate and any beneficiaries of the Award designated by the Grantee.
          23. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan. Except to the extent of any inconsistency
between this Agreement and the Plan, the Agreement and Award are in all respects
limited by and subject to the terms of the Plan. Where there is an inconsistency
between this Agreement and the Plan, the terms of this Agreement shall govern
and the Award and any decision of the Administrator in respect thereof shall be
subject to this Agreement and interpreted in a manner consistent with the
intention of the parties that this Agreement and Award shall qualify as a
prescribed plan within the meaning of Regulation 6801(d) of the Income Tax Act
(Canada). All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in the Award.
          24. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules.
          25. Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon the Grantee any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary employing or retaining the Grantee) or of the
Grantee, which rights are hereby expressly reserved by each, to terminate the
Grantee’s service at any time for any reason, with or without cause.
          26. Definitions. All capitalized terms in this Agreement that are not
defined herein shall have the meaning assigned to them in the Plan.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first indicated above.

            DOLLAR FINANCIAL CORP.
      By:           Title: CEO & Chairman of the Board                GRANTEE
      Signature:         Address:               

10